Renegotiation. — On May 2, 1980 the court entered the following order:
This case comes before the court on a stipulation of the parties, filed April 7, 1980, signed on behalf of the plaintiff and the defendant by the respective attorneys of record, in which it is stated that a written offer was submitted by the plaintiff to the Attorney General and duly accepted on behalf of the defendant, whereby it was agreed (1) that for the fiscal years 1967 and 1968, plaintiff realized excessive profits in the [net] amount of $90,000.00; (2) that an order be issued by the Court that plaintiff realized excessive profits for the fiscal years 1967 and 1968 in the [net] amount of $90,000.00 for which judgment should be entered for defendant and (3) that the Court’s order of August 5, 1974 (205 Ct.Cl. 826), be vacated.
it is therefore ordered that for the fiscal years 1967 and 1968 plaintiff realized excessive profits in the net amount of ninety thousand dollars ($90,000.00), not to be adjusted further by reason of any tax credits, and judgment is entered for defendant in that amount, and the Court’s order of August 5, 1974 is vacated. The petition is otherwise dismissed with prejudice as are the remainder of defendant’s counterclaims.